UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 05989 ) Exact name of registrant as specified in charter: Putnam Utilities Growth and Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: January 31, 2006 Item 1. Schedule of Investments: Putnam Utilities Growth and Income Fund The fund's portfolio 1/31/06 (Unaudited) COMMON STOCKS (91.1%)(a) Shares Value Cable Television (0.6%) PanAmSat Holding Corp. $2,792,462 Rogers Communications Class B (Canada) Electric Utilities (50.7%) Alliant Energy Corp. Consolidated Edison, Inc. (S) Constellation Energy Group, Inc. Dominion Resources, Inc. (S) DPL, Inc. Edison International El Paso Electric Co. (NON) Energy East Corp. (S) Entergy Corp. Exelon Corp. FirstEnergy Corp. FPL Group, Inc. Great Plains Energy, Inc. (S) Iberdrola SA (Spain) Northeast Utilities NSTAR PG&E Corp. (S) PPL Corp. Progress Energy, Inc. Public Service Enterprise Group, Inc. Sierra Pacific Resources (NON) Southern Co. (The) (S) TXU Corp. Wisconsin Energy Corp. Natural Gas Utilities (7.0%) Equitable Resources, Inc. KeySpan Corp. Kinder Morgan, Inc. MDU Resources Group, Inc. Sempra Energy Williams Cos., Inc. (The) Oil & Gas (1.1%) Enbridge, Inc. (Canada) Questar Corp. Power Producers (2.2%) AES Corp. (The) (NON) Publishing (0.1%) Yellow Pages (Singapore), Ltd. (Singapore) Regional Bells (3.7%) BellSouth Corp. (S) Telus Corp. (Canada) Verizon Communications, Inc. Telecommunications (20.1%) ALLTEL Corp. American Tower Corp. Class A (NON) BCE, Inc. (Canada) CenturyTel, Inc. China Mobile (Hong Kong), Ltd. (Hong Kong) Comcast Corp. Class A (Special) (NON) (S) Digi.com Berhad (Malaysia) (NON) Fastweb (Italy) (NON) France Telecom SA (France) France Telecom SA 144A (France) Hellenic Telecommunication Organization (OTE) SA (Greece) (NON) Hellenic Telecommunication Organization (OTE) SA 144A (Greece) (NON) Hutchinson Telecommunications International, Ltd. (Hong Kong) (NON) Mobistar SA (Belgium) Nextel Partners, Inc. Class A (NON) (S) 25,900 724,941 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 584 2,714,191 NTT DoCoMo, Inc. (Japan) 3,561 5,780,350 Partner Communications Co., Ltd. (Israel) 111,254 891,035 Singapore Telecommunications, Ltd. (Singapore) 1,183,000 1,851,969 Sprint Nextel Corp. 624,940 14,304,877 StarHub, Ltd. (Singapore) 1,929,000 2,579,926 StarHub, Ltd. 144A (Singapore) 652,000 872,012 Telecom Corp. of New Zealand, Ltd. (New Zealand) 727,917 2,821,383 Telefonica SA (Spain) 724,145 11,042,557 Telenor ASA (Norway) 534,008 5,356,289 Vodafone Group PLC (United Kingdom) 11,632,683 24,393,480 Telephone (3.9%) AT&T, Inc. (SEG) 354,718 9,204,932 Belgacom SA (Belgium) 42,846 1,318,690 China Netcom Group Corp. (Hong Kong), Ltd. (Hong Kong) 1,599,000 2,690,115 Koninklijke (Royal) KPN NV (Netherlands) 705,185 6,806,513 Koninklijke (Royal) KPN NV 144A (Netherlands) 70,000 675,647 PT Telekomunikasi (Indonesia) 799,000 536,985 Water Utilities (1.7%) Aqua America, Inc. 109,429 3,081,521 Southwest Water Co. (S) 105,399 1,642,116 Veolia Environnement (France) 91,205 4,613,095 Total common stocks (cost $395,373,914) CORPORATE BONDS AND NOTES (4.2%)(a) Principal amount Value Electric Utilities (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $165,000 $165,962 Appalachian Power Co. sr. notes Ser. K, 5s, 2017 100,000 94,857 CenterPoint Energy Houston Electric, LLC general ref. mtge. Ser. M2, 5 3/4s, 2014 50,000 50,798 Cleveland Electric Illuminating Co. (The) sec. notes Ser. D, 7.43s, 2009 95,000 101,657 Connecticut Light & Power Co. 1st mtge. Ser. D, 7 7/8s, 2024 430,000 543,128 Consumers Energy Co. 1st mtge. Ser. B, 5 3/8s, 2013 585,000 577,951 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 50,000 49,423 DPL, Inc. sr. notes 6 7/8s, 2011 216,000 230,040 Duquesne Light Co. 1st mtge. Ser. O, 6.7s, 2012 275,000 295,405 Entergy Arkansas, Inc. 1st mtge. 5.4s, 2018 525,000 498,382 Florida Power Corp. 1st mtge. 5.9s, 2033 465,000 464,599 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 155,000 161,698 Ipalco Enterprises, Inc. sec. notes 8 3/8s, 2008 35,000 36,838 Kansas Gas & Electric bonds 5.647s, 2021 400,000 393,512 MidAmerican Energy Holdings Co. sr. notes 5 7/8s, 2012 420,000 429,142 Monongahela Power Co. 1st mtge. 5s, 2006 195,000 194,764 Nevada Power Co. 2nd mtge. 9s, 2013 47,000 52,026 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 325,000 323,115 NiSource Finance Corp. company guaranty 5 1/4s, 2017 55,000 52,960 Oncor Electric Delivery Co. sec. notes 7 1/4s, 2033 390,000 450,321 Oncor Electric Delivery Co. sec. notes 6 3/8s, 2012 355,000 371,020 PacifiCorp Sinking Fund 1st mtge. 5.45s, 2013 70,000 70,870 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 167,998 170,298 PP&L Capital Funding, Inc. company guaranty Ser. D, 8 3/8s, 2007 10,000 10,401 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 248,000 261,460 Public Service Co. of New Mexico sr. notes 4.4s, 2008 50,000 48,986 Public Service Electric & Gas Co. sec. notes 5s, 2014 610,000 595,553 Southern Power Co. sr. notes Ser. D, 4 7/8s, 2015 275,000 260,921 Tampa Electric Co. notes 6 7/8s, 2012 260,000 282,024 TransAlta Corp. notes 6 3/4s, 2012 (Canada) 815,000 866,074 Wisconsin Electric Power notes 4 1/2s, 2013 195,000 187,037 Natural Gas Utilities (0.1%) Atmos Energy Corp. notes 4.95s, 2014 70,000 67,038 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 120,000 132,481 National Fuel Gas Co. notes 5 1/4s, 2013 260,000 257,256 Texas Eastern Transmission LP sr. notes 7s, 2032 240,000 274,769 Oil & Gas (0.1%) Amerada Hess Corp. bonds 7 7/8s, 2029 215,000 261,200 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 55,000 55,060 Valero Energy Corp. sr. unsecd. notes 7 1/2s, 2032 80,000 96,223 Power Producers (0.2%) Mission Energy Holding Co. sec. notes 13 1/2s, 2008 975,000 Regional Bells (0.7%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 Telus Corp. notes 8s, 2011 (Canada) Verizon New England, Inc. sr. notes 6 1/2s, 2011 Verizon New Jersey, Inc. debs. 8s, 2022 Telecommunications (1.3%) AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 Deutsche Telekom International Finance BV company guaranty 8 1/4s, 2030 (Germany) Deutsche Telekom International Finance BV notes 5 1/4s, 2013 (Germany) France Telecom notes 8 1/2s, 2031 (France) France Telecom notes 7 3/4s, 2011 (France) Sprint Capital Corp. company guaranty 7 5/8s, 2011 Sprint Capital Corp. company guaranty 6.9s, 2019 Sprint Capital Corp. company guaranty 6 7/8s, 2028 Sprint Capital Corp. notes 8 3/8s, 2012 Telecom Italia Capital SA company guaranty 6 3/8s, 2033 (Luxembourg) Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) Telecom Italia Capital SA notes 5 1/4s, 2015 (Luxembourg) Telephone (0.3%) Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) Telefonica Europe BV company guaranty 7 3/4s, 2010 (Netherlands) Total corporate bonds and notes (cost $23,018,023) $23,060,677 SHORT-TERM INVESTMENTS (13.3%)(a) Principal Value amount/shares Short-term investments held as collateral for loaned securities with yields ranging from 4.33% to 4.65% and due dates ranging from February 1, 2006 to March 24, 2006 (d) $47,336,764 $47,314,095 Putnam Prime Money Market Fund (e) Total short-term investments (cost $73,355,719) $73,355,719 TOTAL INVESTMENTS Total investments (cost $491,747,656 ) (b) $598,706,852 FORWARD CURRENCY CONTRACTS TO BUY at 1/31/06 (aggregate face value $9,897,655) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $200,761 $198,415 4/19/06 $2,346 British Pound 4,175,660 4,091,819 3/15/06 83,841 Danish Krone 1,421,833 1,379,288 3/15/06 42,545 Japanese Yen 1,364,531 1,377,311 2/15/06 (12,780) Swedish Krona 1,536,619 1,474,227 3/15/06 62,392 Swiss Franc 1,400,512 1,376,595 3/15/06 23,917 Total $202,261 FORWARD CURRENCY CONTRACTS TO SELL at 1/31/06 (aggregate face value $33,823,755) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Canadian Dollar $6,035,534 $5,883,595 4/19/2006 $(151,939) Euro 11,479,793 11,155,615 3/15/2006 (324,178) Hong Kong Dollar 4,884,926 4,888,300 2/15/2006 3,374 Japanese Yen 1,756,450 1,799,148 2/15/2006 42,698 New Zealand Dollar 2,062,983 2,088,083 4/19/2006 25,100 Norwegian Krone 4,177,490 4,114,987 3/15/2006 (62,503) Singapore Dollar 4,060,077 3,894,027 2/15/2006 (166,050) Total $(633,498) FUTURES CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 64 $15,212,000 Jun-06 $(17,468) Euro 90 day (Short) 64 15,225,600 Mar-07 17,739 U.S. Treasury Bond 10 yr (Long) 119 13,428,406 Mar-06 (43,675) U.S. Treasury Note 2 yr (Short) 8 1,638,750 Mar-06 4,851 U.S. Treasury Note 5 yr (Long) 157 16,600,297 Mar-06 (114,540) U.S. Treasury Note 10 yr (Short) 65 7,048,438 Mar-06 40,805 Total $(112,288) CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Notional Unrealized amount appreciation Agreement with Deutsche Bank AG on July 22, 2005, maturing on September 20, 2010, to receive quarterly 41 basis points times the notional amount. Upon a credit default event of France Telecomm, 7.25%, 1/28/2013, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of France Telecomm, 7.25%, 1/28/2013. $680,000 $727 NOTES (a) Percentages indicated are based on net assets of $551,256,187. (b) The aggregate identified cost on a tax basis is $492,877,058, resulting in gross unrealized appreciation and depreciation of $119,881,226, and $14,051,432, respectively, or net unrealized appreciation of $105,829,794. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at January 31, 2006. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2006. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income.
